Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
	The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,455,465, US Patent No. 9,374,838, US Patent No. 9,629,047, and US Patent No. 9,781,644 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for transmitting an access request to a base station, receiving a timing adjustment in response to the access request, and adjusting access timing to a communication resource based on the received timing adjustment.
The prior art of record (in particular Ahn et al. (US 20110235609) and Guo (US 20110003555)) does not disclose or suggest, with respect to independent claim 1, the combination of elements consisting of: A target base station of a handover procedure performed by a user equipment from a source base station to the target base station, the target base station comprising: a radio transceiver; and processing circuitry configured to: allocate two or more component carriers for the user equipment during the handover procedure; receive, via the radio transceiver, a random access preamble from the user equipment on a first component carrier among the two or more component carriers; transmit, to the user equipment on the first component carrier via the radio transceiver, a random access response including a uplink timing adjustment value; receive, from the user equipment on the first component carrier via the radio transceiver after the handover procedure, a first uplink transmission adjusted based on the uplink timing adjustment value; and receive, from the user equipment on a second component carrier among the two or more component carriers via the radio transceiver after the handover  procedure, a second uplink transmission adjusted based on the uplink timing adjustment value, without a random access procedure with the user equipment on the second component carrier during the handover procedure, wherein the first component carrier corresponds with a first frequency band, and the second component carrier corresponds with a second frequency band, two transmission timings of the first uplink transmission on the first frequency band and the second uplink transmission on the second frequency band are adjusted based on the uplink timing adjustment value, and a first bandwidth used for the first uplink transmission on the first frequency band is 1.4 MHz, 3.0 MHz, 5.0 MHz, 10 MHz, 15 MHz, or 20 MHz, and a second bandwidth used for the second uplink transmission on the second frequency band is 1.4 MHz, 3.0 MHz, 5.0 MHz, 10 MHz , 15 MHz, or 20 MHz.


mutatis mutandis. Accordingly, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malladi et al. (US 20170094627), “Handover In Wireless Communications.”
Kim et al. (US 20110065442), “Method Of Managing Terminal And Controlling Interference In Small Base Station.”
Guo et al. (US 20110028171), “Method and Apparatus for Optimizing Radio Resource Control Procedures in Wireless Communication System.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413